Title: To George Washington from Colonel Elias Dayton, 11 July 1780
From: Dayton, Elias
To: Washington, George


					
						Sir
						Elizabeth Town [N.J.] July 11th 1780
					
					The enclosed is from the old correspondent in New york. By a person from the city two hours before its recept, I gained information very nearly agreeing with the contents of the enclosed letter—I am positive, that the Jamaica fleet which had fallen down to the hook and were just sailing out were Stopped on Sunday morning last, and the passengers returned to town where they expect to continue until Graves gives a good account of the french navy which they say he will very soon do—Great anxiety has been expressed by some persons in New york for the Cork fleet, also a very rich fleet of Londoners, daily expected on this coast The articles of intelligence, of which your Excellency wishes to be possessed as expeditiously as possibl forwarded to me by Col. Ogden, shall be very particularly attended to. I have the honor to be your Excellencys most Obedient hubl. Servant
					
						Elias Dayton
					
				